Case: 09-10371     Document: 00511054108          Page: 1    Date Filed: 03/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 17, 2010
                                     No. 09-10371
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BASSEY JACKSON EKANEM,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CR-173-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Defendant-Appellant Bassey Jackson
Ekanem has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Ekanem has filed a response.
The record is insufficiently developed to allow consideration at this time of
Ekanem’s claims of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when they have not been raised before the
district court since no opportunity existed to develop the record on the merits of

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10371     Document: 00511054108 Page: 2      Date Filed: 03/17/2010
                                  No. 09-10371

the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Ekanem’s response discloses no nonfrivolous issue for
appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                        2